Citation Nr: 1433417	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire



INTRODUCTION

The Veteran had active duty in the Marines Corps from June 1960 to June 1964 and in the Army from August 1964 to August 1967.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado that granted service connection for PTSD and assigned a 70 percent disability evaluation, effective December 2, 2003.

The case was remanded by Board decision in January 2014.  In part it was noted that the Veteran had failed to report for a VA psychiatric examination, indicating it was too stressful in view of prior events.  Nevertheless it was noted that the Veteran had otherwise reported to the VA for evaluation of another disability claim in 2011.  The Veteran was to be afforded a chance to submit records of private care, report for a VA exam, or check with an outside provider as to the feasibility of an examination.  The matter has been returned to the Board.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for VA examination in May 2014 that was required to properly adjudicate the claims of entitlement to a rating in excess of 70 percent for PTSD and a total rating based on unemployability due to service-connected disability; the Veteran has affirmatively stated that he will not report for VA examination. 

2.  Entitlement to rating in excess of 70 percent for PTSD and a total rating based on unemployability due to service-connected disability cannot be established without the scheduled examination. 

3.  Neither the claim of entitlement to a rating in excess of 70 percent for PTSD nor the claim of entitlement to a total rating based on unemployability due to service-connected disability is an initial original claim for VA benefits.
CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to an evaluation in excess of 70 percent is denied by operation of law. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The Veteran's claim of entitlement to a total rating based on unemployability due to service-connected disability is denied by operation of law. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance. There is no issue as to providing an appropriate application form or the completeness of the application.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, VA notified the appellant in July 2009, March 2010 and June 2010 of information and evidence needed to substantiate and complete the claims, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  The case was remanded for further development in January 2014 to schedule a VA examination.  The Veteran was notified to report for the VA examination in May 2014 but has declined to appear.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Appellate review may proceed without prejudice to the appellant. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993).  It is noted that as a part of the remand development appellant was offered a chance to provide information concerning private treatment, and did not respond.  The VA medical records requested have been associated in Virtual VA.  QTC was contacted and given the Veteran's past history, as noted in the Remand, would not examine the Veteran at their clinic.  Social Security records were deemed unavailable.  No further development or notice is indicated.

Factual Background and Legal Analysis

The record reflects that the Veteran was requested to report for VA examination in May 2014 to determine the status/severity of his service-connected disabilities and whether a total rating based on unemployability due to service-connected disability might be conceded.  However, correspondence was received from him in April 2014 in which he related that going to VA was "too stressful", and subsequently stating that "I will die in a gutter before I ever set foot inside a VA facility ever again."  I don't care if it means losing my benefits."  He did not report for the VA examination scheduled in May 2014.  The appellant was apprised of his failure to report for examination in a May 2014 supplemental statement of the case.  There is no documentation in the record that he has attempted to reschedule the requested VA examination.  Review of the record discloses the Veteran most recently underwent a VA examination in January 2013 for a disability unrelated to this appeal without any apparent problem.  

38 C.F.R. § 3.655(b) clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Review of the record discloses that the Veteran first filed a claim of service connection for PTSD in December 2003 that was granted by rating action dated in November 2009.  He did undergo a VA examination in association with this grant of benefits.  As such, the claim for a higher rating for PTSD is a derivative claim of the original claim of service connection for PTSD.  Both the claims of a rating in excess of 70 percent for PTSD and a total rating based on unemployability due to service-connected disability are claims for a higher rating and are not original claims.  An original claim is defined as the initial formal application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160 (2013).  In this instance, the Board points out that the Veteran's claims for a higher rating for PTSD and a total rating based on unemployability due to service-connected disability fall squarely within the purview of an examination scheduled in conjunction with a claim for increase. See 38 C.F.R. § 3.655(b). 

In this instance, it was necessary to ascertain the extent and severity of the Veteran's service-connected disabilities by scheduling a VA examination.  Without such, the evidence is not adequate to render a determination.  The Veteran did not report for VA examination in May 2014, he failed to report for an earlier exam, one could not be scheduled with QTC, and he has not provided any records of private treatment.  The Board finds that he has presented no justifiable reason for his failure to appear for examination in May 2014.  As a VA examination was necessary in conjunction with the claims for increase, and good cause is not demonstrated for his failure to report, the claims of entitlement to a rating in excess of 70 percent for PTSD and a total rating based on unemployability due to service-connected disability must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  Denial of the claims on this basis is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation. 

The Board would also point out that the Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  This includes reporting for VA examination.

In view of the above, the claims of entitlement to a rating in excess of 70 percent for PTSD and a total rating based on unemployability due to service-connected disability service connection for tinnitus are denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

A total rating based on unemployability due to service-connected disability is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


